Balleram v 11P, LLC (2016 NY Slip Op 06458)





Balleram v 11P, LLC


2016 NY Slip Op 06458


Decided on October 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2016

Friedman, J.P., Saxe, Moskowitz, Gische, Kahn, JJ.


1819 307144/12

[*1]Dolly Balleram, Plaintiff-Appellant,
v11P, LLC, Defendant-Respondent.


Krentsel & Guzman, LLP, New York (Steven E. Krentsel of counsel), for appellant.
Gannon, Rosenfarb & Drossman, New York (Lisa L. Gokhulsingh of counsel), for respondent.

Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered August 10, 2015, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff's expert failed to identify any applicable statute or rule that requires a landowner to install a handrail or grab-bar in the bathroom of an apartment (see Lunan v Mormile, 290 AD2d 249 [1st Dept 2002]). Defendant did not breach its common-law duty of care by declining plaintiff's requests for a
handrail, since the bathtub was in good working order and not alleged to be defective or hazardous for ordinary use (Rivera v Nelson Realty, LLC, 7 NY3d 530, 535 [2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 4, 2016
CLERK